Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2020 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8, 9, 11, 12, 17, 18, and 20 is/are rejected under 35 U.S.C. 102 a1 as being anticipated by Hildabolt (US-2227307).
	Regarding claim 1, Hildabolt discloses a body (20); and a plurality of lobes extending radially outward from the body (fig 1, at least from an inner surface of 20), the plurality of lobes including a first lobe (24), a second lobe (28), and a third lobe (26); wherein material properties of the third lobe have a 
	Regarding claim 5, Hildabolt discloses wherein an axial length of the first lobe and an axial length of the second lobe are shorter than an axial length of the third lobe (page 2, col. 1, lines 22-45).  
Claim 5 has been interpreted in such a manner in that “an axial length” does not require said axial length to include the entire length of a specific lobe.  It has been interpreted that at least “an axial length” or an axial portion of 24 and 28 are longer than “an axial length” or an axial portion of 26 depending on the portion measured.
	It is also noted that Hildabolt discloses wherein that section 26 can be dimensioned in order to control an amount of desired lubrication.  In an environment where increased lubrication is desired, it has been interpreted that section 26 is axially larger than 24 and 28.  
	Regarding claim 6, Hildabolt discloses wherein the third lobe (26) is disposed axially (fig 2) between the first lobe (24) and the second lobe (28).
	Regarding claims 8, 9, and 11, Hildabolt discloses wherein the invention is not limited to three annular sections but may be successfully carried out with two or more sections of varying porosity.  The disclosure of two or more sections of varying porosity have been interpreted to include at least fourth and fifth lobes. 
	Regarding claim 12, Hildabolt discloses an inner member (shaft); an outer member (22); and a bushing (24/26/28) disposed at least partially between the inner member and the outer member, the bushing including a first lobe (24), a second lobe (28), and a third lobe (26); wherein material properties of the third lobe have a lower coefficient of friction than material properties of the first lobe and the second lobe (at least p 1. col. 2, lines 31-35).

	Regarding claim 18, as broadly recited, Hildabolt discloses wherein axial lengths of the first lobe, the second lobe, and the third lobe correspond to a torsional stiffness of the bushing assembly.  It has been interpreted that axial lengths of any sleeve, and sections thereof, correspond to a torsional stiffness of said structure.  Since no relative relationship between sections has been claimed, it has been interpreted that sections 24, 26, and 28 have corresponding torsional stiffness.   
Regarding claim 20, Hildabolt discloses wherein an axial length of the first lobe and an axial length of the second lobe are shorter than an axial length of the third lobe (page 2, col. 1, lines 22-45).  
Claim 20 has been interpreted in such a manner in that “an axial length” does not require said axial length to include the entire length of a specific lobe.  It has been interpreted that at least “an axial length” or an axial portion of 24 and 28 are longer than “an axial length” or an axial portion of 26 depending on the portion measured.
	It is also noted that Hildabolt discloses wherein that section 26 can be dimensioned in order to control an amount of desired lubrication.  In an environment where increased lubrication is desired, it has been interpreted that section 26 is axially larger than 24 and 28.  

Claim(s) 1-3, 7, 8, 10, 12, and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Schott (US-2343585).
	Regarding claim 1, Schott discloses a body (fig 1); and a plurality of lobes extending radially outward from the body (fig 1, at least from an inner surface of 3), the plurality of lobes including a first lobe, a second lobe, and a third lobe (3 and 5, see annotated figure 1); wherein material properties of the third lobe have a lower coefficient of friction than material properties of the first lobe and the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 2, Schott discloses including a first recess disposed between the third lobe and the first lobe, and including a second recess disposed between the third lobe and the second lobe (see annotated figures above).  The recess as indicated the figures above has been interpreted as the corner portion between 3 and 5.  
Regarding claim 3, Schott discloses wherein, in cross section, at least a portion of the first recess or the second recess has a generally triangular shape (see annotated figure above, corner recess portion). 

Regarding claim 8, Schott has been interpreted to disclose wherein the plurality of lobes includes a fourth lobe and a fifth lobe (at least wherein the fourth and fifth lobe have been interpreted as a portion of the third lobe and to include the axially parallel portion of 3).
Regarding claim 10, Schott discloses wherein the fourth and fifth lobes include friction modified rubber (at least wherein the fourth and fifth lobes have been interpreted to include the axially parallel portion of 3).  Alternatively, it has also been interpreted that the limitation “includes friction modified rubber” is broad in the sense that since plastic and rubber are made from the same families of polymers, Schott discloses a friction modified rubber in element 5.
Regarding claim 12, Schott discloses an inner member (at least shaft 1); an outer member (2 or 6); and a bushing (3/5) disposed at least partially between the inner member and the outer member, the bushing including a first lobe, a second lobe, and a third lobe (see annotated figure above); wherein material properties of the third lobe have a lower coefficient of friction than material properties of the first lobe and the second lobe (3 and 5, at least p 1. col. 2 and p 2, col. 1).
Regarding claim 13, Schott discloses a first recess disposed between the third lobe and the first lobe, and including a second recess disposed between the third lobe and the second lobe (see annotated figures above).  The recess as indicated the figures above has been interpreted as the corner portion between 3 and 5.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schott (US-2343585) in view of Andler et al. (US20120114971) 
	Regarding claim 16, Schott discloses wherein the outer member is made of metallic material but is not specific to zinc nickel.  Andler et al. teaches a bushing assembly wherein the outer member is made of an alloy contain zinc nickel (paragraph 44).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use any suitable metal or alloy as it is a matter of design choice in order to fit a desired engineering design.  

Claims 1-6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jordens et al. (US-5492415) in view of Hildabolt (US-2227307).
	
Regarding claim 1, Jordens et al. discloses a bushing (fig 2) comprising a body (3); and a plurality of lobes (at least threaded end portions and the center portions at or near 2) extending radially outward from 
	Jordans et al. lacks wherein the material properties of the third lobe have a lower coefficient of friction than the material properties of the first and second lobe.  
	Hildabolt teaches a plurality of porous sections or lobes wherein the material properties of a third lobe (26) have a lower coefficient of friction than the material properties of the first and second lobe (fig 2, 24 and 28, at least p 1. col. 2, lines 31-35).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide sections or lobes of differing material properties and coefficient of frictions in order to further control an amount of lubrication at certain desired portions.  For example, Hildabolt’s element 26 is provided with a relatively higher porosity material in order to ensure a substantial amount of lubricant (Hildabolt, p2m col. 1).
	Regarding claim 2, Jordens et al. discloses a first recess disposed between the third lobe and the first lobe, and including a second recess disposed between the third lobe and the second lobe (fig 2, adjacent threaded portions on both the right and left side of portions 2).
	Regarding claim 3, Jordens et al. discloses wherein, in cross section, at least a portion of the first recess or the second recess has a generally triangular shape.  As broadly recited, the recesses have been interpreted to at least have generally a triangular shape.  In figures 2 and 3, the recesses are at least a truncated triangular shape.  
	Regarding claim 4, Jordens et al. discloses wherein an outer diameter of the third lobe is smaller than an outer diameter of the first lobe and an outer diameter of the second lobe (wherein the diameter at least at 2 is smaller than a diameter at or near the threaded portions).

	Regarding claim 6, Jordens et al. discloses wherein the third lobe (center portion of 3) is disposed axially between the first lobe and the second lobe (fig 2).
	Regarding claim 8, Jordens et al. discloses wherein the plurality of lobes includes a fourth lobe and a fifth lobe (see annotated figure 2).

    PNG
    media_image3.png
    667
    863
    media_image3.png
    Greyscale



	Regarding claim 11, Jordens et al. discloses wherein the at least one of the fourth lobe and the fifth lobe is disposed axially between the first lobe and the second lobe (fig 2).
Allowable Subject Matter
Claims 14, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.K.H/              Examiner, Art Unit 3657                                                                                                                                                                                          
/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657